Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (Pub. No.: US 2019/0238609) in view of Hansen et al. (Pub. No.: US 2018/0285890).
Regarding claim 1, Skupin discloses a method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (paras. [0004]-[0007]) client-side network element (NE) (Fig. 1, element 10, para. [0040]), the method comprising: receiving, by a receiver, a DASH Media Presentation Description (MPD) (paras. [0102]-[0103]) describing media content including a virtual reality (VR) video sequence (paras. [0002]-[0003]); forwarding the media content to a rendering device for rendering (Fig. 1, element 24, para. [0040]); and transmitting, via a transmitter, a rendered field of view (FOV) set metric toward a provider server, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the rendering device (paras. [0081]-[0086]). It could be argued that Skupin does not explicitly disclose forwarding the media content to a plurality of rendering devices for rendering, nor wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Skupin). However, in analogous art, Hansen discloses that a virtual reality environment may have more than one users, each with their own head-mounted unit (i.e. a rendering device) associated with a hand-held device (i.e. a client-side network element) (Fig. 2, elements 212 and 214, paras. [0041]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for forwarding the media content to a plurality of rendering devices for rendering, wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs. This would have produced predictable and desirable results, in that it would allow for data on a plurality of users to be collected, which could increase the value of said data.
Regarding claim 2, the combination of Skupin and Hansen discloses the method of claim 1, and further discloses wherein the plurality of FOVs are rendered simultaneously on two of the plurality of rendering devices (Hansen; para. [0058]; see also Fig. 1, elements 104 and 106, 130 and 132; Fig. 3, element 302, and Fig. 6, element 602, and associated paragraphs. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Skupin and Hansen discloses the method of claim 1, and further discloses wherein the rendered FOV set metric includes an entry object for each of the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 4, the combination of Skupin and Hansen discloses the method of claim 1, and further discloses wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 5, the combination of Skupin and Hansen discloses the method of claim 1, and further discloses wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 6, the combination of Skupin and Hansen discloses the method of claim 1, and further discloses wherein the rendered FOV set metric includes a list of rendered FOV metrics for the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 7, the combination of Skupin and Hansen discloses the method of claim 1, and further discloses wherein the DASH client-side NE is a client, a media aware intermediate NE responsible for communicating with a plurality of clients, or combinations thereof (Skupin, Fig. 1, element 10, para. [0040]).
Regarding claim 8, Skupin discloses a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (paras. [0004]-[0007]) client-side network element (NE) (Fig. 1, element 10, para. [0040]) comprising: a receiver (Fig. 1, element 40, para. [0044]) configured to: receive a DASH Media Presentation Description (MPD) (paras. [0102]-[0103]) describing media content including a virtual reality (VR) video sequence (paras. [0002]-[0003]); and obtain the media content based on the MPD (para. [0042]); one or more ports configured to forward the media content to a rendering device for rendering (Fig. 1, element 24, para. [0040]) and to forward a rendered field of view (FOV) set metric toward a provider server (paras. [0081]-[0086]); and a processor coupled to the receiver and the ports, the processor configured to determine the rendered FOV set metric, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the rendering device (paras. [0081]-[0086]). It could be argued that Skupin does not explicitly disclose forwarding the media content to a plurality of rendering devices for rendering, nor wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Skupin). However, in analogous art, Hansen discloses that a virtual reality environment may have more than one users, each with their own head-mounted unit (i.e. a rendering device) associated with a hand-held device (i.e. a client-side network element) (Fig. 2, elements 212 and 214, paras. [0041]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for forwarding the media content to a plurality of rendering devices for rendering, wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs. This would have produced predictable and desirable results, in that it would allow for data on a plurality of users to be collected, which could increase the value of said data.
Regarding claim 9, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8, and further discloses wherein the plurality of FOVs are rendered simultaneously on two of the plurality of rendering devices (Hansen; para. [0058]; see also Fig. 1, elements 104 and 106, 130 and 132; Fig. 3, element 302, and Fig. 6, element 602, and associated paragraphs. This claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8. and further discloses wherein the rendered FOV set metric includes an entry object for each of the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 11, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8. and further discloses wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 12, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8. and further discloses wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 13, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8. and further discloses wherein the rendered FOV set metric includes a list of rendered FOV metrics for the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 14, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8. and further discloses wherein the DASH client-side NE is a client coupled to the plurality of rendering devices via the one or more ports (Skupin, Fig. 1, element 10, para. [0040]), and further comprising a transmitter configured to communicate with the provider server via at least one of the one or more ports (Skupin, para. [0084]).
Regarding claim 16, Skupin discloses a method comprising: querying measurable data via one or more observation points (OPs) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of Field of Views (FOVs) (paras. [0081]-[0086]) rendered by a virtual reality (VR) (paras. [0002]-[0003]) client device (Fig. 1, element 10, para. [0040]); and reporting the set of FOVs to an analytics server in a rendered FOV set metric (paras. [0081]-[0086]), the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client device (paras. [0081]-[0086]). It could be argued that Skupin does not explicitly disclose the metrics including a set of Field of Views (FOVs) rendered by virtual reality (VR) client devices, nor the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client devices (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Skupin). However, in analogous art, Hansen discloses that “log data is collected from a plurality of user devices (block 602). A log data collection module 302, for instance, may collect log data 130 from the user device 104 as well as user device 106 (para. [0058]; see also Fig. 1, elements 104 and 106, 130 and 132; Fig. 3, element 302, and Fig. 6, element 602, and associated paragraphs.).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for the metrics to include a set of Field of Views (FOVs) rendered by virtual reality (VR) client devices, and the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client devices. This would have produced predictable and desirable results, in that it would allow for data on a plurality of users to be collected, which could increase the value of said data.
Regarding claim 17, the combination of Skupin and Hansen discloses the method of claim 16, and further discloses wherein the rendered FOV set metric includes an entry object for each of the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 18, the combination of Skupin and Hansen discloses the method of claim 16, and further discloses wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 19, the combination of Skupin and Hansen discloses the method of claim 16, and further discloses wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 20, the combination of Skupin and Hansen discloses the method of claim 16, and further discloses wherein the rendered FOV set metric indicates a plurality of FOVs of a VR video sequence (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (Pub. No.: US 2019/0238609) in view of Mao et al. (Pub. No.: US 2016/0093108).
Regarding claim 1, Skupin discloses a method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (paras. [0004]-[0007]) client-side network element (NE) (Fig. 1, element 10, para. [0040]), the method comprising: receiving, by a receiver, a DASH Media Presentation Description (MPD) (paras. [0102]-[0103]) describing media content including a virtual reality (VR) video sequence (paras. [0002]-[0003]); forwarding the media content to a rendering device for rendering (Fig. 1, element 24, para. [0040]); and transmitting, via a transmitter, a rendered field of view (FOV) set metric toward a provider server, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the rendering device (paras. [0081]-[0086]). It could be argued that Skupin does not explicitly disclose forwarding the media content to a plurality of rendering devices for rendering, nor wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Skupin). However, in analogous art, Mao discloses a virtual reality system in which there are a plurality of rendering devices, wherein the users can have a field of view rendered simultaneously (Fig. 3A, paras. [0084]-[0089]). Further, Mao discloses that “[c]lients 1410 are optionally configured to support more than one game player. For example, a game console may be configured to support two, three, four or more simultaneous players (para. [0140]).” The fact that Mao explicitly states that clients may be optionally configured as such indicates that clients also may be configured to only support a single player. As such, it would be obvious from said disclosure that figure 3A of Mao could also be situated such that there were two computers 106, with each supporting only one player. In further support of this position, Mao also discloses in figures 4A-4B that a user U4 in VR space 2 may be invited to join user U1 in VR space 1, where it is implied that each VR space is hosted by a different computer (Figs. 4A-4B, paras. [0091]-[0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for forwarding the media content to a plurality of rendering devices for rendering, wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs. This would have produced predictable and desirable results, in that it would allow for more users to access the virtual reality environment, which could increase user satisfaction.
Regarding claim 2, the combination of Skupin and Mao discloses the method of claim 1, and further discloses wherein the plurality of FOVs are rendered simultaneously on two of the plurality of rendering devices (Mao, Fig. 3A, paras. [0084]-[0089]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Skupin and Mao discloses the method of claim 1, and further discloses wherein the rendered FOV set metric includes an entry object for each of the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 4, the combination of Skupin and Mao discloses the method of claim 1, and further discloses wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 5, the combination of Skupin and Mao discloses the method of claim 1, and further discloses wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 6, the combination of Skupin and Mao discloses the method of claim 1, and further discloses wherein the rendered FOV set metric includes a list of rendered FOV metrics for the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 7, the combination of Skupin and Mao discloses the method of claim 1, and further discloses wherein the DASH client-side NE is a client, a media aware intermediate NE responsible for communicating with a plurality of clients, or combinations thereof (Skupin, Fig. 1, element 10, para. [0040]).
Regarding claim 8, Skupin discloses a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (paras. [0004]-[0007]) client-side network element (NE) (Fig. 1, element 10, para. [0040]) comprising: a receiver (Fig. 1, element 40, para. [0044]) configured to: receive a DASH Media Presentation Description (MPD) (paras. [0102]-[0103]) describing media content including a virtual reality (VR) video sequence (paras. [0002]-[0003]); and obtain the media content based on the MPD (para. [0042]); one or more ports configured to forward the media content to a rendering device for rendering (Fig. 1, element 24, para. [0040]) and to forward a rendered field of view (FOV) set metric toward a provider server (paras. [0081]-[0086]); and a processor coupled to the receiver and the ports, the processor configured to determine the rendered FOV set metric, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the rendering device (paras. [0081]-[0086]). It could be argued that Skupin does not explicitly disclose forwarding the media content to a plurality of rendering devices for rendering, nor wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Skupin). However, in analogous art, Mao discloses a virtual reality system in which there are a plurality of rendering devices, wherein the users can have a field of view rendered simultaneously (Fig. 3A, paras. [0084]-[0089]). Further, Mao discloses that “[c]lients 1410 are optionally configured to support more than one game player. For example, a game console may be configured to support two, three, four or more simultaneous players (para. [0140]).” The fact that Mao explicitly states that clients may be optionally configured as such indicates that clients also may be configured to only support a single player. As such, it would be obvious from said disclosure that figure 3A of Mao could also be situated such that there were two computers 106, with each supporting only one player. In further support of this position, Mao also discloses in figures 4A-4B that a user U4 in VR space 2 may be invited to join user U1 in VR space 1, where it is implied that each VR space is hosted by a different computer (Figs. 4A-4B, paras. [0091]-[0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for forwarding the media content to a plurality of rendering devices for rendering, wherein the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs. This would have produced predictable and desirable results, in that it would allow for more users to access the virtual reality environment, which could increase user satisfaction.
Regarding claim 9, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8, and further discloses wherein the plurality of FOVs are rendered simultaneously on two of the rendering devices (Mao, Fig. 3A, paras. [0084]-[0089]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8. and further discloses wherein the rendered FOV set metric includes an entry object for each of the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 11, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8. and further discloses wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 12, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8. and further discloses wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 13, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8. and further discloses wherein the rendered FOV set metric includes a list of rendered FOV metrics for the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 14, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8. and further discloses wherein the DASH client-side NE is a client coupled to the one or more rendering devices via the one or more ports (Skupin, Fig. 1, element 10, para. [0040]), and further comprising a transmitter configured to communicate with the provider server via at least one of the one or more ports (Skupin, para. [0084]).
Regarding claim 16, Skupin discloses a method comprising: querying measurable data via one or more observation points (OPs) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of Field of Views (FOVs) (paras. [0081]-[0086]) rendered by a virtual reality (VR) (paras. [0002]-[0003]) client device (Fig. 1, element 10, para. [0040]); and reporting the set of FOVs to an analytics server in a rendered FOV set metric (paras. [0081]-[0086]), the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client device (paras. [0081]-[0086]). It could be argued that Skupin does not explicitly disclose the metrics including a set of Field of Views (FOVs) rendered by virtual reality (VR) client devices, nor the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client devices (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Skupin). However, in analogous art, Mao discloses a virtual reality system in which there are a plurality of rendering devices, wherein the users can have a field of view rendered simultaneously (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for the metrics to include a set of Field of Views (FOVs) rendered by virtual reality (VR) client devices, and the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client devices. This would have produced predictable and desirable results, in that it would allow for more users to access the virtual reality environment, which could increase user satisfaction.
Regarding claim 17, the combination of Skupin and Mao discloses the method of claim 16, and further discloses wherein the rendered FOV set metric includes an entry object for each of the FOVs (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 18, the combination of Skupin and Mao discloses the method of claim 16, and further discloses wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 19, the combination of Skupin and Mao discloses the method of claim 16, and further discloses wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 20, the combination of Skupin and Mao discloses the method of claim 16, and further discloses wherein the rendered FOV set metric indicates a plurality of FOVs of a VR video sequence (Skupin, paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (Pub. No.: US 2019/0238609) in view of Hansen et al. (Pub. No.: US 2018/0285890), and further in view of Van der Auwera et al. (Pub. No.: US 2016/0093108).
Regarding claim 15, the combination of Skupin and Hansen discloses the DASH client-side NE of claim 8, but it could be argued that Skupin does not explicitly disclose wherein the DASH client-side NE is a media aware intermediate NE, and further comprising at least one transmitter coupled to the one or more ports configured to forward the media content to the plurality of rendering devices via one or more clients, the at least one transmitter configured to transmit the rendered FOV set metric toward the provider server. However, in analogous art, Van der Auwera discloses a system for transmitting virtual reality video content, wherein “the decoding device 2112 may receive the encoded video bitstream from a network entity 79, such as a server, a media-aware network element (MANE), a video editor/splicer, or other such device configured to implement one or more of the techniques described above.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin and Hansen to allow for the DASH client-side NE to be a media aware intermediate NE, and further comprising at least one transmitter coupled to the one or more ports configured to forward the media content to the plurality of rendering devices via one or more clients, the at least one transmitter configured to transmit the rendered FOV set metric toward the provider server. This would have produced predictable and desirable results, in that it would allow for more diverse distribution schemes to be implemented, which could improve resiliency under varying network conditions.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (Pub. No.: US 2019/0238609) in view of Mao et al. (Pub. No.: US 2016/0093108), and further in view of Van der Auwera et al. (Pub. No.: US 2016/0093108). 
Regarding claim 15, the combination of Skupin and Mao discloses the DASH client-side NE of claim 8, but it could be argued that Skupin does not explicitly disclose wherein the DASH client-side NE is a media aware intermediate NE, and further comprising at least one transmitter coupled to the one or more ports configured to forward the media content to the plurality of rendering devices via one or more clients, the at least one transmitter configured to transmit the rendered FOV set metric toward the provider server. However, in analogous art, Van der Auwera discloses a system for transmitting virtual reality video content, wherein “the decoding device 2112 may receive the encoded video bitstream from a network entity 79, such as a server, a media-aware network element (MANE), a video editor/splicer, or other such device configured to implement one or more of the techniques described above.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin and Mao to allow for the DASH client-side NE to be a media aware intermediate NE, and further comprising at least one transmitter coupled to the one or more ports configured to forward the media content to the plurality of rendering devices via one or more clients, the at least one transmitter configured to transmit the rendered FOV set metric toward the provider server. This would have produced predictable and desirable results, in that it would allow for more diverse distribution schemes to be implemented, which could improve resiliency under varying network conditions.


Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 9-11:
On page 3 of the Office Action, the Examiner acknowledges that Skupin fails to transmit a rendered field of view (FOV) set metric that indicates a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices, but asserts that Hansen remedies this deficiency. In doing so, the Examiner appears to equate the log data 130 transmitted by the client device 104 or the log data 132 transmitted by client device 106 to Applicant's rendered FOV set metric. However, neither Hansen's log data 130 nor log data 132 is a rendered FOV metric that indicates a plurality of FOVs as rendered by the plurality of rendering devices associated with a client-side NE and one or more additional client-side NEs. In this regard, reference is made to Hansen, Fig. 1 and 38 as follows:
To do so. the metric generation module 124 obtains log data 130. 132 from the user devices 104. 106 that describe locations and corresponding viewed directions. From this log data 130, 132, the metric generation module 124 generates metric data to describe the viewed locations within the environment and may also describe an amount (i.e., visibility) the locations are viewed. The metric data may then be used to control output of virtual objects 114 within the environment by the virtual object control module 128, e.g., to output digital marketing virtual objects at popular locations within the environment. Further discussion of this and other examples of view location metric generation is described in greater detail a corresponding section in the following discussion and shown in relation to FIGS. 3- 6. 
(emphasis added). As shown above, Hansen discloses log data 130 being transmitted by the client device 104 to the metric generation module 124. However, that log data 130 only provides viewed directions for the client device 104. Likewise, Hansen discloses log data 132 being transmitted by the client device 106 to the metric generation module 124. However, that log data 132 only provides viewed directions for the client device 106. Thus, each client device in Hansen only transmits log data for itself, and not for one or more other client devices as recited in Applicant's independent claims. Therefore, Hansen does not make up for the shortcomings of Skupin. Thus, the combination of Skupin and Hansen fails to disclose at least one element of independent claims 1, 8, and 16, and consequently fails to render obvious claims 1-20.

Examiner’s response:
Examiner disagrees with Applicant’s conclusions. First, let Examiner note that Examiner has modified the rejection slightly based on the amended claim language, and has used different citations from the Hansen reference. Thus, just because the system of Hansen does not operate exactly as does the system of Skupin, this would not preclude one of ordinary skill in the art before the effective filing date of the claimed invention from modifying Skupin using the teaching of Hansen to arrive at Applicant’s invention as currently claimed. That is to say, Hansen need not disclose that all of the plurality of devices in Hansen receive the same media content; Skupin has already disclosed a VR device receiving media content. Hansen discloses a plurality of VR devices, and thus such teaching could be used by said one of ordinary skill in order to modify Skupin such that the combined system would comprise a plurality of VR devices receiving the media content. 
Therefore, Examiner maintains the rejection.


Regarding Applicant’s arguments on pages 9-11:
Likewise, the proposed combination of Skupin and Mao fails to render obvious claims 1-20 because the combination of Skupin and Mao fails to disclose the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices associated with the client-side NE and one or more additional client-side NEs. 
As noted above, the Examiner acknowledges at page 3 of the Office Action that Skupin fails to transmit a rendered field of view (FOV) set metric that indicates a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices, but asserts that Mao remedies this deficiency. In doing so, the Examiner appears to equate the log data 130 transmitted by the client device 104 or the log data 132 transmitted by client device 106 to Applicant's rendered FOV set metric. However, neither Mao's log data 130 nor log data 132 is a rendered FOV metric that indicates a plurality of FOVs as rendered by the plurality of rendering devices associated with a client-side NE and one or more additional client-side NEs:
As shown [in Mao], Mao discloses a first user 100 having a head mounted display (HMD) 102 initiating a process to share content with a second user 100' having their own HMD 102'. However, during this initiation process, each HMD in Mao only transmits information to the computer 106 for itself, and not for one or more other client devices as recited in Applicant's independent claims. Therefore, Mao does not overcome the above-described shortcomings of Skupin. Thus, the proposed combination of Skupin and Mao fails to disclose at least one element of independent claims 1, 8, and 16, and consequently fails to render obvious claims 1-20.


Examiner’s response:
Beyond what Applicant recites above, Mao discloses that “[c]lients 1410 are optionally configured to support more than one game player. For example, a game console may be configured to support two, three, four or more simultaneous players (para. [0140]).” The fact that Mao explicitly states that clients may be optionally configured as such indicates that clients also may be configured to only support a single player. As such, it would be obvious from said disclosure that figure 3A of Mao could also be situated such that there were two computers 106, with each supporting only one player. In further support of this position, Mao also discloses in figures 4A-4B that a user U4 in VR space 2 may be invited to join user U1 in VR space 1, where it is implied that each VR space is hosted by a different computer (Figs. 4A-4B, paras. [0091]-[0093]). Therefore, Examiner maintains the Skupin in view of Mao still obviates Applicant’s invention as currently claimed.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 28, 2022